DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Planned power consumption before Regeneration of Power Storage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ogawa (U.S. Pub. No. 2017/0066429).
Regarding claims 1 and 7, Ogawa discloses a control device of a vehicle, the vehicle including: a power storage device (11); and an electric motor (‘motor’ in paragraph 29) connected to a drive wheel, driven by being supplied with electric power of the power storage device, and configured to supply regenerative electric power generated by a regenerative operation to the power storage device, the control device comprising: 
a discharge control unit configured to, in a case where a regenerative section in which the electric motor is able to perform a regenerative operation is included in a scheduled traveling route of the vehicle (paragraph 59 discloses that fig. 5 is about a known route), perform a discharge control for increasing a discharge amount of the power storage device as compared with a case where the regenerative section is not included in the scheduled traveling route (paragraphs 32 and 33 disclose the CD mode which is an active charge depletion mode), 
wherein the discharge control unit is configured to, determine a target discharge electric power amount, which is a target value to be discharged before the vehicle reaches a start point of the regenerative section, based on a predicted regenerative electric power amount that is capable of being generated in the regenerative section (paragraph 64 discloses how the s11 power consumption is performed), and 
perform the discharge control based on the target discharge electric power amount and a parameter that changes in accordance with a distance from the vehicle to the start point (SOC is used).
Regarding claim 2 which depends from claim 1, Ogawa discloses wherein the discharge control unit performs the discharge control in a case where a discharge electric power amount per unit amount obtained by dividing the target discharge electric power amount by the parameter is equal to or greater than a first threshold value (s7).
Regarding claim 3 which depends from claim 2, Ogawa discloses wherein the discharge control unit controls electric power supplied from the power storage device to the electric motor based on the discharge electric power amount per unit amount in the discharge control (s6).
Regarding claim 4 which depends from claim 2, Ogawa discloses wherein the vehicle further includes an internal combustion engine (paragraph 6), and is able to travel by driving of the drive wheel by power from at least one of the internal combustion engine and the electric motor, and wherein the discharge control unit increases a frequency of driving the drive wheel by power of only the electric motor to cause the vehicle to travel in the discharge control in a case where the discharge electric power amount per unit amount is equal to or greater than a second threshold value that is equal to greater than the first threshold value (s4).
Regarding claim 6 which depends from claim 1, Ogawa discloses wherein the parameter is a time required for the vehicle to reach the start point (paragraph 41 discloses time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. Pub. No. 2017/0066429) as applied to claim 1 above, further in view of Kaneko (U.S. Pub. No. 2012/0277944).
Regarding claim 5 which depends from claim 1, Ogawa does not disclose the limitations of claim 5.
Kaneko, which deals in hybrid vehicle operation, teaches wherein the vehicle is able to perform waste electricity that consumes the regenerative electric power without supplying the regenerative electric power to the power storage device (paragraph 91 teaches direct consumption by the motors), and wherein the discharge control unit determines, as the target discharge electric power amount, a difference between a total value of a current remaining capacity of the power storage device and the predicted regenerative electric power amount and the remaining capacity of the power storage device, which is a condition for performing the waste electricity (fig. 9 shows the range at which this would occur).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ogawa with the direct consumption of Kaneko because this “is effective to always control the respective quantities of electrical energy” (paragraph 93).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747